DETAILED ACTION
Disposition of Claims
Claims 34-53 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2021/0196815A1, Published 07/01/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/28/2019 and 03/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0131] “www.targetscan.org”. 

Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
The drawings and specification are objected to because Figure 7 comprises sequence that does not identify said sequence with a corresponding SEQ ID NO: within the figure itself or within the figure legend of the specification.  
The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 34 is drawn to a Herpes virus-like particle (HVLP) comprising Herpes viral proteins which are encoded by at least one nucleic acid molecule which still comprises miRNA coding loci encoding Herpes viral miRNAs, wherein at least one of said miRNA coding loci is genetically modified.
Further limitations on the HVLP of claim 34 are wherein said genetic modification effects that said at least one Herpes viral miRNA is not expressed or only partially expressed, said at least one Herpes viral miRNA does not bind to its target sequence, said at least one Herpes viral miRNA or its precursor has a wrong 3D structure, the precursor of said at least one Herpes viral miRNA is not further processed, said at least one Herpes viral miRNA or its precursor are degraded by the cell, said at least one Herpes viral miRNA coding loci has a scrambled sequence, said at least one Herpes viral miRNA coding loci is deleted, and/or said at least one Herpes viral miRNA or its precursor comprises mutations, deletions or insertions (claim 35); wherein said genetic modification leads to an increased immune response when compared to a HVLP that comprises no genetically modified Herpes viral miRNA coding loci, wherein said increase is at least 5 % as determined in a quantitative ELISA, comprising measuring the concentration of proinflammatory cytokines in the supernatant of immune cells incubated with the HVLPs of claim 34 and comparing said cytokine concentration to the cytokine concentration in the supernatant of immune cells incubated with HVLPs that are encoded by a nucleic acid molecule comprising miRNA coding loci identical to the wild type virus (claim 36); wherein the at least one nucleic acid molecule encoding said Herpes viral proteins is genetically modified such that it is not packaged in the HVLPs, optionally wherein 
Claim 45 is drawn to a method for generating a HVLP or an EBVLP, the method comprising: (i) culturing the host cell of claim 44 under conditions that allow expression of the Herpes viral proteins or the EBV proteins; and (ii) obtaining said HVLP or EBVLP.
Further limitations on the method of claim 45 are wherein the method is comprising after step (i) and prior to step (ii) a further step (i'), comprising inducing the replicative phase of the Herpes virus or Epstein-Barr virus, wherein said replicative phase is induced by expressing at least one gene, encoding a Herpes viral protein or an EBV protein that is required for inducing Herpes virus synthesis or EBV synthesis, wherein the at least one gene, comprised by the at least one nucleic acid molecule encoding the Herpes viral proteins of the HVLP or the EBV proteins of the EBVLP, encoding said Herpes viral protein or EBV protein, has been genetically modified, such that said Herpes viral protein or EBV protein is not expressed or non-functional, optionally wherein (a) said gene is expressed from a stably transfected vector comprised by said host cell and/or wherein expression of said gene is inducibly regulated, and/or (b) said gene encoding said EBV protein is selected from the group consisting of BZLF1, BRLF1 and BMLF1, wherein BZLF1 is preferred (claim 46).
Claim 47 is drawn to a composition comprising at least 95% of the HVLP as defined in claim 34.
Claim 48 is drawn to a vaccine composition comprising the HVLP of claim 34 or the composition comprising at least 95% of the HVLP as defined in claim 34.

Claims 51 and 52 are drawn to a method of treating or preventing a herpes virus infection in a subject comprising administering the HVLP of claim 34 , the composition comprising at least 95% of the HVLP as defined in claim 34, or the vaccine composition comprising the HVLP of claim 34, the vaccine composition comprising an excipient, and the vaccine composition further comprising one or more viral or non-viral polypeptides, one or more viral or non-viral nucleic acid sequences and/or vaccine adjuvants, wherein said one or more viral polypeptides or said one or more viral nucleic acid sequences are not from the same virus as the HVLP or EBVLP in said vaccine composition for vaccination or treatment of the subject.
Claim 53 is drawn to a kit comprising the HVLP of claim 34, the nucleic acid molecule encoding the Herpes viral proteins of the HVLP of claim 34, the vector comprising the nucleic acid encoding the Herpes viral proteins of the HVLP of claim 34, the composition comprising at least two nucleic acid molecules encoding the Herpes viral proteins of the HVLP of claim 34, the host cell comprising the nucleic acid molecule, the vector or the composition comprising at least 95% of the HVLP as defined in claim 34 and/or the vaccine composition comprising the HVLP of claim 34, the vaccine composition comprising an excipient, and the vaccine composition further comprising one or more viral or non-viral polypeptides, one or more viral or non-viral nucleic acid sequences and/or vaccine adjuvants, wherein said one or more viral polypeptides or said one or more viral nucleic acid sequences are not from the same virus as the HVLP or EBVLP in said vaccine composition.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 and dependent claims 35-40 and 47-53 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is drawn to a Herpes virus-like particle (HVLP) comprising Herpes viral proteins which are encoded by at least one nucleic acid molecule which still comprises miRNA coding loci encoding Herpes viral miRNAs, wherein at least one of said miRNA coding loci is genetically modified.  However, “Herpes” is colloquially referencing herpes simplex virus types 1 and 2 (HSV-1 and HSV-2) in the art, while dependent claim 39 appears to narrow the “Herpes” VLP to one of a virus within the “Herpesviridae” family.  Therefore, it is unclear as to the metes and bounds as to what is, and what is not, a “Herpes VLP”. 
Further, with respect to the proteins within the Herpes VLP (HVLP), it is unclear how the modification of the miRNA within the nucleic acid would confer a structural, detectable property to the HVLP, as HVLPs are proteins and miRNA (micro RNA) is a small, single-stranded non-coding RNA molecule that mainly serve to regulate gene expression.  Therefore, it is unclear how one of skill in the art would be able to detect whether or not the proteins in the resulting HVLP would have been from a nucleic acid that does or does not comprise miRNA, much less miRNA that has been genetically modified.  
Finally, without a frame of reference, it is difficult for one of skill in the art to determine if an miRNA has been modified or not.  Providing a “base” or “reference” sequence for the miRNAs of the herpesvirus that may be modified would allow one of skill in the art to know if the miRNA sequence is wild-type or mutant.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 34 is rejected on the grounds of being indefinite.  Claims 35-40 and 47-53 are also rejected since they depend from claim 34, but do not remedy these deficiencies of claim 34.


While there is an “optional” limitation in the claim that does not need to be read into the claim as a limiting limitation, said limitation is unclear in that it can be interpreted at least two distinct ways.  First, it could be interpreted that two separate yet identical nucleic acid molecules or vectors encode the proteins that generate the VLP.  Second, it could be interpreted that two heterologous and distinct vectors encode the proteins which generate the VLP.  
Since the metes and bounds of the claim are unclear, claim 43 is rejected on the grounds of being indefinite.

Claims 40 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 40 and 46, the phrase "is preferred" or “preferably” renders the claim indefinite because it is unclear whether the limitations which “are preferred” within the phrase are part of the claimed invention.  See MPEP § 2173.05(d).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Front Microbiol. 2017 Dec 19;8:2565.; See also Jochum S, et. al. Proc Natl Acad Sci U S A. 2012 May 22;109(21):E1396-404. Epub 2012 Apr 27; CITED ART OF RECORD.)  Under broadest reasonable interpretation, a herpesvirus genome may be used as a vector (instant claim 42) and the nucleic acid molecule encoding the viral protein going into the VLP may be a herpesviral genome (instant claim 41).  Due to the breadth of the claimed method in instant claim 46, this could read upon natural infection and isolation of naturally occurring VLPs.  
To overcome this rejection, it is suggested the claims be amended to integrate a structural change to the VLP itself that would result in said VLP being distinguishable from those which occur naturally.  For instance, generation of VLPs which comprise a mix of heterologous viral proteins, or viral proteins with specific, non-natural mutations.  With regards to the method steps and generation of the VLPs, recitation of specific method steps that would not read upon natural infection could be integrated into the claim, such as culturing the VLPs in “isolated cells”.  Incorporation of limitations which are not included in this rejection into the independent claims would also assist in overcoming the rejection.  Applicant is also free to argue the claims do read upon statutory material, as these are only a few suggestions offered by the Office to impart limitations to the claims that render them patent eligible.  


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 44 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  It is suggested the claim be amended to read upon “an isolated host cell” to overcome this rejection.

Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific or substantial asserted utility or a well-established utility.
Claim 52 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific or substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim 52 provides for the use of the VLP of claim 34, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  It is not clear whether the claim is intended to include, for example, some administration step, and M.P.E.P. § 2173.05(q) clearly indicates that it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Clarification is required.

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting an EBV infection or treatment and/or prevention of EBV-related disease through the administration of EBV VLPs, does not reasonably provide enablement for prevention of any herpesvirus infection through administration of any herpesvirus VLP.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Nature of the invention/Breadth of the claims.  The claims are drawn to a method for treating or preventing herpesvirus infection in a patient.  The recitation of “preventing” a herpes infection in a subject is interpreted to encompass the complete blockade of any individual cell within the subject from a herpesvirus infection.      
State of the prior art/Predictability of the art.  The art has not yet recognized the ability of a subunit antigen vaccine, such as a VLP-based vaccine, to prevent the complete blockade of a virus from entering any cell of a host.  In fact, the principle of vaccination with subunit antigens depends upon a host becoming minimally infected with a virus, with said vaccination having “primed” the host to mount a faster, more effective immune response against wild-type viral challenge and inhibiting viral dissemination and/or spread, thus inhibiting symptomatic infection, viremia, and/or disease.  Therefore, while infection of a virus cannot necessarily be inhibited through the use of standard subunit protein vaccines, symptoms of infection or disease resulting from infection can be inhibited from the use of a vaccine.  
Working examples. No working example is disclosed in the specification that show prevention of all cells from infection.  Viral challenge after inoculation was not examined, nor were neutralization assays or immunogenic titers within any animal models assessed.
Guidance in the specification. The specification provides guidance towards methods of inhibiting infection from EBV utilizing EBV-based VLPs, or treatment/prevention of disease associated with EBV infection, but does not provide guidance towards prevention of infection from EBV or any other herpesvirus.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the compositions and methods would be in preventing infection from any herpesvirus.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods.  

Claims 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.


Claims 36-37 are rejected as lacking adequate descriptive support for any herpesvirus virus-like particle (VLP) that elicits an increased immune response.
In support of the claimed genus (any herpesvirus VLP that elicits an increased immune response), the application discloses one example (Example 9) in which an Epstein-Barr virus (EBV)-based VLP composition is incubated on EBV-immortalized B cells, wherein the EBV VLP is with or without miRNAs within the VLP (start at ¶[0151]).  It is not clear which EBV proteins are, or are not, within the VLPs that were generated in Example 9 and delivered to the B cells, the only structural difference appears to be VLPs which did or did not comprise EBV miRNAs.  No derivatives or variants or mutants thereof are disclosed that can achieve this function of an increased immune response.  No other herpesviruses were tested for their ability to generate VLPs with an increased immune response.  No other herpesvirus-based miRNAs were tested in the EBV VLPs for their ability to inhibit an immune response. Thus, the application fails to provide examples of any species within the claimed genus.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. I.e., there is no evidence that any herpesvirus VLP can elicit an increased immune response, nor is it clear that any other herpesvirus miRNA affects an immune response in a host.  Moreover, no correlation has been made to which miRNA sequences are required to be present or absent in order to achieve the claimed function.  As noted in Jochum S, et. al. Proc Natl Acad Sci U S A. 2012 May 22;109(21):E1396-404. Epub 2012 Apr 27; CITED ART OF RECORD), naturally-occurring VLPs are present during EBV infection, and said VLPs appear to comprise miRNAs that can inhibit the host immune response.  This structural feature is not present within the independent claim (e.g. it is not required that the VLP of instant claim 34 have miRNAs associated with the resulting VLP), and appears to be an important aspect of the EBV VLPs ability to affect the host immune response.  While in vitro experiments were performed on immortalized B cells, it is not clear that the claimed function would also occur in vivo, insomuch that any herpesvirus VLP with or without miRNAs may have an increased or 
Thus, in view of the above, there would have been significant uncertainty as to which herpesvirus VLPs would be able to confer the claimed function of associating with the VLP and/or affecting the immune response in the inoculated host.  In view of this uncertainty and the lack of any examples of the claimed genus, the claims are rejected for lack of adequate written description support.

	
	
	

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 34-46 and 49-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange-Ruiss et. al. (US20140227305A1, Pub. 08/14/2014; US filing of Applicant-cited WO2012025603A1; hereafter “Lange-Ruiss”.)
The Prior Art
MPEP § 2113 recites, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   Since miRNAs do not appear to affect the structure of the viral protein and only the expression of certain viral proteins, alteration or mutation of these miRNAs does little to change the final resulting VLP.  Therefore, claim 34 and dependent claims thereof which do not impart a specific structural limitation onto the VLP are drawn to a VLP comprised of one or more Herpesviridae proteins.
Lange-Ruiss teaches a vaccine composition, kits, and methods of use thereof, wherein the composition is comprising a virus-like particle from Epstein-Barr virus (EBV, also human herpesvirus 4 or HHV-4) wherein said particle comprises at least one EBV structural polypeptide, at least one EBV lytic polypeptide, and membrane lipids, with the particle being devoid of EBV DNA (entire document; see abstract; instant claims 34-40, 48, 52, 53).  Lange-Ruiss teaches vectors which encode the EBV VLP proteins (¶[0062]; instant claims 41-42) and that one or more nucleic acid molecules may express said proteins from transfected cells (¶[0062-0065][0092][0094]; instant claims 43-45).  Generating the VLPs in the isolated cells may comprise the use of genetically modified open reading frames (ORFs) that are disabled and unable to induce EBV replication (¶[0051][0054]) or under the control of inducible promoters to control expression (¶[0064-0065]; instant claim 46).  Lange-Ruiss teaches the pharmaceutical compositions may comprise pharmaceutically-acceptable carriers (¶[0014]; instant claim 49).  Lange-Ruiss teaches that one or more non-EBV polypeptides or nucleic acid sequences may be included in the VLP (¶[0066-0067]); instant claim 50).  Lange-Ruiss teaches the VLP may be used therapeutically to treat or prevent EBV infection and/or EBV-associated disease (¶[0009][0012][0056]; instant claim 51).
Lange-Ruiss therefore teaches every aspect of instant claims 34-46 and 49-53, and anticipates the instant invention.
(s) 34-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feederle et. al. (US20140322255A1, Pub. 10/30/2014; US filing of Applicant-cited WO2013098364A1; hereafter “Feederle”.)
The Prior Art
MPEP § 2113 recites, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   Since miRNAs do not appear to affect the structure of the viral protein and only the expression of certain viral proteins, alteration or mutation of these miRNAs does little to change the final resulting VLP.  Therefore, claim 34 and dependent claims thereof which do not impart a specific structural limitation onto the VLP are drawn to a VLP comprised of one or more Herpesviridae proteins.
Feederle teaches EBV-VLPs which are substantially free of EBV DNA (entire document; see abstract.)  Feederle teaches compositions of the VLPs and generation of the compositions, including culturing the VLPs in vitro and purifying resulting VLPs at least 97% (¶[0036-0039]; instant claims 34-40, 44-45, 47-48.)  Feederle teaches vectors and host cells which encode the EBV VLP proteins (¶[0001][0032-0036]; reference claim 21; instant claims 41-44).  Feederle teaches the host cells which comprise the vectors may be induced to produce the VLP proteins (¶[0012]; instant claim 46).  Feederle teaches the compositions may comprises excipients (¶[0047-0049]; instant claim 49) and the VLPs may incorporate foreign proteins (Example 7 at ¶[0081]; instant claim 50).  Feederle teaches the use of the composition to treat or prevent disease (¶[0016-0019]; instant claims 51-52) and that said composition may be present in a kit (¶[0042]; instant claim 53).  
Feederle therefore teaches every aspect of instant claims 34-53, and anticipates the instant invention.


Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648